Citation Nr: 1745069	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-27 291
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected lumbar spine strain.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected cervical spine strain.


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran had active service from April 1998 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 VA RO determination.

The Board notes that the Veteran had also previously appealed the denials of service connection for left Achilles tendonitis and right great toenail/tendon condition.  However, the Veteran subsequently withdrew these appeals before they were certified to the Board.  The Agency of Original Jurisdiction (AOJ) acknowledged the withdrawal of these appeals in a March 2, 2017, and notified the Veteran that action on these appeals had been discontinued.   As such, the Board finds that these issues are not on appeal before the Board.  

Additionally, the Board notes that the claims file contains a February 2017 statement of the case (SOC) addressing the issue of service connection for radiculopathy of the right lower extremity.  As the Veteran did not submit a substantive appeal pertaining to this issue, this issue is not currently on appeal before the Board.

The Board notes that additional medical evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued without waiver of initial review of this evidence by the AOJ in accord with 38 C.F.R. § 20.1304.  However, as this evidence provides no original information regarding the severity of the Veteran's cervical spine strain, and the Veteran's lumbar spine strain claim is being remanded for further development, the Board may proceed to adjudicate the claims as done below.

The issues of entitlement to service connection for a right knee disability, whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for bilateral upper radiculopathy, and entitlement to service connection for a prostate gland disability under 38 U.S.C.A. § 1151 have been raised by the record in August 2017 and December 2015 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 10 percent for service-connected lumbar spine strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected cervical spine strain is manifested by complaints of pain and limitation of flexion to 30 degrees.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no more, for the Veteran's service-connected cervical spine strain have been met for the entire period of time on appeal.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.59, 4.71a, Diagnostic Code 5290 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board notes that the Veteran asserted in in an August 2017 email that he had recently been treated at the North Las Vegas VA Medical Center (VAMC).  However, as he indicated that this treatment was due to a right knee condition, the Board finds no indication that these outstanding records would be pertinent to his cervical spine strain claim.  Thus, the Board need not discuss any potential issues in this regard.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In a September 2014 rating decision, the RO continued a 10 percent evaluation for the Veteran's service-connected cervical spine strain under Diagnostic Code 5290.  The Veteran is seeking a higher rating.

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received after September 26, 2003, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula):
      	A 10 percent rating is assigned for 
      o	The cervical spine when
?	Forward flexion is greater than 30 degrees but not greater than 40 degrees, or
?	Combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees;
      o	The thoracolumbar spine when
?	Forward flexion is greater than 60 degrees but not greater than 85 degrees, or
?	Combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.
      	A 20 percent rating is assigned for
      o	The cervical spine when
?	Forward flexion is greater than 15 degrees but not greater than 30 degrees, or
?	Combined range of motion is not greater than 170 degrees
      o	The thoracolumbar spine when
?	Forward flexion is greater than 30 degrees but not greater than 60 degrees, or
?	Combined range of motion is not greater than 120 degrees
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
      	A 30 percent rating is assigned for the cervical spine when
                     	o	Forward flexion is 15 degrees or less, or
                      	o 	Favorable ankylosis of the entire cervical spine.
      A 40 percent rating is assigned for
      o 	Unfavorable ankylosis of the entire cervical spine
o	Forward flexion of the thoracolumbar spine is 30 degrees or less, or
      o 	Favorable ankylosis of the entire thoracolumbar spine.
	A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant post-service medical records and the Veteran's statements, which document complaints of chronic neck pain, and limitation of motion.  The Veteran also underwent VA spine examinations in January 2014 and December 2015, which are of record.  The claims file also contains VA medical opinions pertaining to the Veteran's cervical spine disability from September 2014 and July 2016.

As an initial matter, the Board notes that there was some discussion in the medical evidence as to whether the Veteran's  neck symptoms are related to his service-connected cervical spine strain or to his nonservice-connected degenerative disc disease of the cervical spine.  A September 2014 VA medical opinion specifically found the Veteran's degenerative disc disease of the neck is a new and separate diagnosis that is less likely than not proximately due to or the result of the Veteran's service-connected condition.  However, a July 2016 VA medical opinion noted that the examiner is unable to delineate symptoms attributed to the diagnosis of cervical spine strain versus degenerative changes of cervical spine without resorting to speculation, as the symptoms can be interrelated and intertwined.  Therefore, as the medical evidence of record does not definitively separate what symptoms are and are not related to the Veteran's service-connected cervical strain, the Board will evaluate all cervical spine symptoms at this time as if they are related to his cervical spine strain.  

Upon review of all pertinent evidence, the Board finds that the criteria for a 20 percent rating for the Veteran's service-connected cervical spine strain have been met.  Specifically, the January 2014 VA examination noted a forward flexion of 30 degrees and a combined range of motion of 255 degrees.  The December 2015 VA examination noted a forward flexion of 40 degrees, and a combined range of motion of 250 degrees.  As noted above, a 20 percent rating is warranted for forward flexion of the cervical spine that is greater than 15 degrees but not greater than 30 degrees.  As the January 2014 VA examination report specifically noted cervical spine forward flexion of 30 degrees, the Board finds that a 20 percent rating should be assigned for the Veteran's cervical spine strain for the entire period of time on appeal.  

The Board has considered whether the Veteran's service-connected cervical spine strain warrants an evaluation in excess of 20 percent for any period of time on appeal.  However, there is no medical or lay evidence of record demonstrating that the Veteran's service-connected cervical spine strain has demonstrated forward flexion of the cervical spine of 15 degrees or less, or favorable or unfavorable ankylosis of the cervical spine or of the entire spine.  As such, an evaluation in excess of 20 percent is not warranted under the General Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation for any period of time on appeal.  No additional limitation in flexion was noted after repetitive motion testing at either the January 2014 or the December 2015 VA examinations.  As such, an increased rating is not warranted under the Deluca criteria for any period of time on appeal.  

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

In this regard, the Board acknowledges that the Veteran has alleged in statements dating back to December 2014 that he has radicular symptoms in his upper extremities related to his cervical spine condition.  In support of these assertions, he has submitted private medical evidence from Kaiser Permanente from December 2013 discussing numbness in the Veteran's arms.  While the Board has considered these complaints, the Board notes that the objective evidence of record does not document any neurologic abnormalities related to the Veteran's service-connected cervical spine strain.  Specifically, the January 2014 and December 2015 VA examiners noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The January 2014 and December 2015 VA examiners noted normal sensory examination, normal reflexes, and normal muscle strength.  With no objective evidence of related neurological abnormalities in the record, separate evaluations are not available for radiculopathy.

Moreover, the Board acknowledges that the Veteran asserted in a June 2015 claim that he had headaches secondary to his neck condition.  The RO denied this claim for service connection in a November 2015 rating decision.  Likewise, the Board also finds no objective evidence documenting headaches related to the Veteran's cervical spine strain.  Specifically, a November 2015 VA examiner found that it is less likely than not that that the Veteran's current headache condition is proximately due to or the result of his service-connected cervical spine strain and that it is less likely than not that his current headache condition has been significantly aggravated beyond its natural progression because of his prior cervical spine strain.  As there is no medical evidence to the contrary, or other objective evidence of a related neurological abnormality, the Board finds that a separate evaluation is not warranted for related headaches.

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, there is no evidence of record documenting physician-prescribed bedrest for the Veteran's cervical spine disability.  The January 2014 and December 2015 VA examiner specifically noted that the Veteran did not have IVDS of the cervical spine.  Additionally, there is no evidence in the other medical evidence of record documenting physician-prescribed bedrest.  Although the Veteran may voluntarily restrict his physical activities when he experiences increased pain, this is not how VA defines an incapacitating episode.  As such, an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.

In summary, the Board concludes that the preponderance of the evidence supports an evaluation of 20 percent, and no higher, for the Veteran's service-connected cervical spine strain for the entire period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Hart, supra.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).   Although the Veteran has made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected cervical spine disability. The issue of entitlement to a total disability rating based on individual unemployability has, therefore, not been raised by the record and Rice is not applicable to the current appeal. 


ORDER

Entitlement to an evaluation of 20 percent, but no more, for service-connected cervical spine strain for the entire period of time on appeal is granted.


REMAND

Additional development is needed prior to the adjudication of the Veteran's lumbar spine strain claim.  

Under Note (1) of the General Formula, when evaluating a spine condition, any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated under an appropriate diagnostic.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

In this regard, the Board notes that the Veteran indicated in April 2017 that he wished to file a claim for service connection for genitourinary dysfunction secondary to his service-connected back condition.  In a June 2017 email, the Veteran asserted that he had voiding dysfunction.  He asserted that his voiding dysfunction was either due to a digital rectal examination or as secondary to his service-connected back condition.  In September 2017, a VA medical opinion was rendered discussing the Veteran's assertions regarding injury resulting from a digital rectal examination.  (As noted above, the Veteran's claim for entitlement to service connection for a prostate gland disability under 38 U.S.C.A. § 1151 is being referred to the AOJ for consideration.)  The September 2017 examination did not discuss the Veteran's bladder complaints as potentially related to his service-connected lumbar spine strain.  Therefore, as it appears that the Veteran is claiming bladder impairment as a result of his service-connected lumbar spine strain, and these assertions were not addressed at the most recent VA examination or considered by the RO in the most recent SSOC, the Board finds that this issue must be remanded in order to evaluate the Veteran for possible bladder impairment related to his service-connected lumbar spine strain.

Additionally, upon remand, all outstanding VA treatment records should be associated with the claims file.    

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding treatment records from the Sacramento VAMC and associated outpatient clinics from January 2016 to the present and all outstanding treatment records from the North Las Vegas VAMC and associated outpatient clinics from July 2017 to the present.

2. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine strain.  The examiner should specifically discuss which of the Veteran's symptoms are due to his service-connected lumbar spine strain versus those that are due to his nonservice-connected degenerative disc disease of the lumbar spine.  The examiner should also specifically discuss any potential neurologic abnormalities, to include bladder impairment, that are due to his service-connected lumbar spine strain.

The Veteran's September 2017 request to be scheduled for VA examinations at Martinez Outpatient Clinic and Community Living Center, part of VA Northern California Healthcare System, should be taken into consideration, if possible, in the scheduling of this examination. 
 
3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a SSOC that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


